                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            U N ITED STA TES D ISTRICT COU RT                            July 18, 2019
                             SOU THERN D ISTRICT OF TEXA S                            David J. Bradley, Clerk
                                   H OU STON DIV ISION

FERN AN D O A BA SCA L,

         Plaintiff,
V S.                                                       CIVIL ACTION NO .4:18-CV-03930

UNITED PROPERTY & CASUALTY
INSURANCE COM PANY,

         Defendant.

                                            O R D ER

        Before the Courtare Fernando Abascal's(ikplaintiff'')M otion to Remand (Doc.#4)
and United Property & Casualty lnsurance Company's(kfDefendant'')Response (Doc.//5).
A fter review ing the parties' argum ents and the applicable legal authority,the Court denies

Plaintiff's M otion to R em and.

   1.      B ackground

        D efendantinsured Plaintiff's property againstw indstorm dam ages.Doc.//4 at 1.A s a

resultofH urricane H arvey,Plaintiff'sproperty w as dam aged.1d.C onsequently,Plaintifffiled

an insurance claim with Defendant.Id.Defendantthen retained an independentadjusterto
assessPlaintiff'sloss.Doc.//5 at5.Based ontheindependentadjuster'sfindings,Defendant
partially denied Plaintiff's claim .1d. Plaintiff then filed his O riginal Petition in state court.

D oc.//4 at 1.Subsequently,D efendantrem oved the case to federalcourt.D oc.#1.

        Plaintiffnow presents a M otion to R em and.D oc.#4.Plaintiffargues rem and is proper

becausehestated in hisOriginalPetitionthatheûûwillneverask,receive,ortakeajudgment
foranyamountexceeding$75,000.55Doc.#1,Ex.3at11-12.DefendantarguesthatPlaintiffs
statementdoesnotqualify asabinding stipulation and thatthe OriginalPetition dem onstrates
on itsfacethattheam ountin controversy exceeds$75,000.Doc.//1,Ex.3 at8.
         The questions before the Court are whether Defendant has established- by a

preponderance ofthe evidence- thatthe amountin controversy exceedsthe jurisdictional
am ountand w hetherPlaintiffhas stipulated w ith legalcertainty thatthe am ountin controversy

isbelow $75,000.
   II.      LegalStandard

         Federalcourts have originaljurisdiction overallcivilactions where the amountin
controversy exceeds$75,000,exclusive ofinterestand costs.28 U.S.C j 1332(a).W hen a
case isrem oved to federalcourt,the ûûrem oving party bearsthe burden ofestablishing w hether

federaljurisdiction exists.'' Cantu     State Farm Lloyds, No. 7:14-CV-456,2016 W L
5372542,at*2 (S.D.Tex.Sept.26,2016).lftheremoving party can tûshow thattheamount
incontroversyexceedsthejurisdictionalamount,''theparty seeking rem and ûûmustthenshow
with legalcertainty thathewillnotbeabletorecovermorethan thejurisdictionalamount.''De
Aguilarv.Boeing Co.,47F.3d 1404,1411(5th Cir.1995).dk-l-heFifth Circuithasexplainedthat
Soncethedistrictcourt'sjurisdiction isestablished,subsequenteventsthatreducetheamountin
controversy to lessthan $75,000 generally do notdivestthe courtofdiversity jurisdiction.'''
Williamsv.CompanionProp.tf Cas.lns.Co.,No.4:13-CV-733,2013W L 2338227,at*3(S.D.
Tex.M ay27,2013)(citingDeAguilar11,47F.3datl411-12).
   111.     A nalysis

   A . JurisdictionalA m ount

         In theOriginalPetition,Plaintiffstated thatdamageswould notexceed $75,000.Doc.//1,
Ex.3 at 11-12.How ever,Texas 1aw does notpenuita plaintiffto plead thatthe dam ages sought

willnotexceed $75,000.Chavezv.StateFarm Lloyds,No.7:15-CV-487,2016 W L 641634,at*2
(S.D.Tex.Feb.18,2016)(discussingTex.R.Civ.P.47).Defendantarguesthatbased on ddthe
causes of actions alleged and the types of dam ages sought,''it is apparent that Plaintiff seeks

damages in excess of$75,000.Doc.//5 at8.In order to satisfy the burden ofestablishing that

federaljurisdictionexists,theDefendantmayshow thatitisSkapparentfrom thefaceofthepetition
thatthe claim sarelikely to exceed $75,000.''Cantu,2016 W L 5372542,at*2.

       Here,Plaintiffallegesthathe (ûhasincurred economic dam agesof$19,303.41.''Doc.#4,

Ex l at2.In addition to actualeconomic damages,Plaintiffisseeking prejudgmentand post
judgment interest, compensatory damages to include: economic hardship, losses due to
nonpaym ent of the am ount the insurer ow ed and dam ages for m ental anguish and em otional

distress.Doc.#1,Ex.3 at10-11.Furtherm ore,Plaintiffis seeking treble dam ages,eighteen percent

penalty interest, attorney's fees, court costs, ttpunitive and exem plary dam ages'' for alleged

violationsoftheTexaslnsuranceCode,fraud,and breach ofgood faith and fairdealings.Id

       Sim ilarly, in Chavez, a plaintiff pleaded an item ized dam age m odel w hich sought

dam agesfor:m entalanguish,eighteen percentpenalty interest,attorney'sfees,taxablecourtcosts,

exemplary damages,trebledamages,and forpre-judgmentinterest.2016 W L 641634,at*2.ln
Chavez,the court found thatbecause the plaintiff s originalpetition soughttreble dam ages

and exem plary dam ages in addition to herother requested dam ages itw as clear thatthe am ount

in controversy exceeded $75,000.1d.
       Accordingly,looking on the face ofPlaintiffs OriginalPetition which seeks treble

dam ages, penalty dam ages, and exem plary dam ages- it            clear that the am ount

controversy exceeds$75,000andthisCourthasjurisdiction.
   B. L egalC ertainty

       Ssonce D efendanthas established by a preponderance ofthe evidence thatthe am ount
in controversy exceedsthejurisdictionalamount,removalisproper,unlessPlaintiffsshow
with legalcertainty thatthe claim is forlessthan thejurisdictionalamountasserted in the
originalpetition.''Cantu,2016 W L 5372542 at*3.11To show legalcertainty,a Plaintiffneeds

to file a binding stipulation or affidavitw ith the state courtw hich lim itsthe dam ages sought.''

W illiam s,2013 W L 2338227 at *3.H ere,the Plaintiff attem pts to stipulate his dam ages by

stating in hisOriginalPetition thathe willneverdem and oracceptm ore than $75,000.Doc.
#1,Ex.3 at 11.H ow ever,Plaintiffdid notfile a binding stipulation or an affidavitalongside

the originalstate courtpetition. A Plaintiff seeking to stipulate dam ages w ith legalcertainty

cannotmerelystateinhisoriginalcomplaintthatthedamageswillbebelow thejurisdictional
amount.SeeMartinezv.KrogerTex.L.P.,No.H-18-4804,2019W L 954963,at*4(S.D.Tex.
Feb.27,2019)(skplaintiffsPetition standing alone isinsufficientto limitherrecovery ...
Plaintiff m ust file an affidavit, a stipulation, or other statement lim iting her recovery

alongsidehergoriginallPetition.'')(emphasisadded).
       Accordingly, Plaintiff failed to stipulate w ith legal certainty that the am ount in

controversy isbelow $75,000.
           Conclusion

       Forthe foregoing reasons,Plaintiff s claim s on the face ofthe originalcom plaintexceed

$75,000 andPlaintifffailed tostipulatewith legalcertaintythatdamageswillnotexceed$75,000.
Therefore,Plaintiff s M otion to Rem and ishereby D EN IED .

       Itis so ORD ER ED .



Date                                         The H onorable A lfred .Bennett
                                             United StatesD istrictJ dge
